DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Applicant’s election of group I, claims 1-13, species chemical crosslink in the 07/08/22 reply is acknowledged.  The restriction is withdrawn and claims are rejoined due to applicant’s arguments.
	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014227453A – Document 1 translation).
Re Claims 1, 4, 6, and 10, Document 1 (claim 1) discloses an adhesive sheet having methacrylic acid (A) [28-31] used for bonding a transparent plate having a stepped portion with a flexible film, which adhesive sheet has a loss tangent tan delta of 1.0 or more at 80°C. Specifically, document 1 (example 1) shows a case of the preparation of an adhesive composition solution in which are blended a base polymer, which is an acrylic polymer, a crosslinking agent (B) (trimethylolpropane adduct of xylylene diisocyanate, made by Mitsui Chemicals Inc., trade name "Takenate Dll0N" [0079]), a polyfunctional monomer (polypropylene glycol diacrylate, made by Shin-Nakamura Kogyo Kagaku Co., Ltd., trade name "NK ester APG400") [43], tricyclodecanedimethanol diacrylate (made by Daicel Cytec Co., Ltd., trade name "IRR214-K"), photo-crossliking agent (C) [34], photoinitiator (D) [41] and a photo-radical agent. The adhesive composition solution is applied, dried by heating, and then heated to perform crosslinking treatment, so as to obtain an adhesive sheet (see document 1, paragraphs [0078]-[0080], example 1, table 1). The 80°C tan delta of the adhesive sheet of example 1 before photocuring is 1.1 (see document 1, table 2).  The tan delta in document 1 is a value at 80°C, not 90°C. However, tan delta usually does not fluctuate significantly with a difference of 10°C. Furthermore, in the invention of document 1 (example 1), with regard to a panel for evaluation in which a transparent plate having the printed step portion and a flexible film are bonded together with an adhesive sheet therebetween, no distortion of the film was found at the inside the shadow of the printed step portion, and therefore the panel was evaluated as good.  Accordingly, it is presumed that the adhesive sheet of document 1 also has tan delta of 0.9 or higher at 90°C. See further patented claims, paragraphs [0017], [0020]- [0022], [0078] - [0080], example 1, tables 1, 2, fig. 1-3.   In example 1 of document 1, an adhesive layer is obtained as disclosed above. The adhesive layer is then heated for a crosslinking treatment to obtain an adhesive sheet. See [45], Example 1, [78-80].
Re Claims 2-4, and 11, the base polymer in document 1 results from copolymerization of hydroxyethyl acrylate (HEA) and N-vinylpyrrolidone (NVF) and crosslinking structure with a trimethylolpropane adduct of xylylene diisocyanate as a crosslinking agent.  See [28-31 (A and B reaction per claim 3), [33-34] (hydrophilic per claim 4) and [43].  
Re claim 5, see the hydroxl group [31-32].
Re Claims 14-16, As shown in fig. 1-3, the adhesive sheet of document 1 is used for mounting a window-type touch panel on the surface of a liquid crystal panel or an organic EL panel (see paragraph [0017] in document 1).
  
Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014227453A – Document 1 translation) in view of US-20160327865-A1 (KASHIWAGI et al.).

Document 1 is relied upon for all that it teaches above.
Re claim 9, Document 1 discloses blocked isocyanates trimethylolpropane addition of xylylene diisocyanate polyfunctional monomer of the trade name "Takenate D110N" 0.05 part-by-weight photopolymerization nature - [79, 43] but not protected blocking agents; however are well known and commonly used as crosslinking agents. A person skilled in the art could easily replace the isocyanate-based crosslinking agent in document 1 with a well-known agent.  
At [0329]-[338] KASHIWAGI teaches a similar photosensitive resin crosslinker composition including  blocked isocyanate compound include an oxime compound, a phenol compound, an active methylene compound.  [0335] The oxime compound includes aldoxime and ketoxime. Specific examples thereof include acetoxime, formaldoxime, cyclohexane oxime, methyl ethyl ketone oxime, cyclohexanone oxime, and benzophenone oxime.  [0336] Examples of the lactam compound include ε-caprolactam and γ-butyrolactam.  [0337] Examples of the phenol compound include phenol, naphthol, cresol, xylenol, and halogen-substituted phenol.
It would have been obvious at the time of the effective filing date to have modified the blocked isocyante with the claimed groups of Kashiwagi for crosslinking purposes. 
Re claims 8 and 13, Kashiwagi, analogous art, teaches copolymer (A) of methacrylic [303] and vinyl [174-177] is a graft copolymer [306], and macromonomer [178-180] having overlapping range molecular weight [194] of 1000 to 200,000 (overlapping 500-100,000 molecular weight) for overall improvements in dispersibility and light shielding in a similar composition.  See [303-310], Abstract.
It would have been obvious at the time of the effective filing date to have modified the similar composition with grafting copolymer composition as taught by Kashiwagi for the reasons set forth above, namely overall improvements in dispersibility and light shielding. In general, when overlapping ranges of the molecular weight are set forth below, the following applies:  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014227453A – Document 1 translation) in view of US  20200123422 A1 (Fukuda et al.).
 Document 1 is relied upon above.
Re claim 7, Document 1 doesn’t teach the particulars of the groups and chemical bonds as claimed.
Fukuda, analogous art, teaches a similar composition having an adhesive sheet where the photoinitator has hydroxyl and carboxyl groups [82-83], and chemical bond is formed as claimed [95-100, 117]. Fukuda teaches also a polyfunctional hydrophilic methacrylic acid [100] is chosen for ease of crosslinking [120] with same crosslinking agents [121-125]. Fukuda teaches benefits for higher cohesive properties [125], forming multilayers [140] for corrosion resistance and curing improvements in displays [167]. 
It would have been obvious at the time of the effective filing date to have modified the composition of Document 1 and include that as claimed for the reasons set forth by Fukuda, namely for forming multilayers for corrosion resistance and curing improvements in displays. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Written International Search report 
US 20080239211 A1 to Suzuki et al.  Suzuki discloses block isocyanate crosslinking agent [0232, 0229] A cross-linking functional group may be introduced into the binder in place of or in addition to the monomer having an unsaturated polymerizing group.  [0230] Examples of cross-linking functional groups that can be used for the purpose of the present invention include an isocyanate group, an epoxy group, an aziridine group, an oxazoline group, an aldehyde group, a carbonyl group, a hydrazine group, a carboxyl group, a methylol group and an active methylene group.  [0232] Functional groups that show a cross-linking property as a result of a decomposition reaction such as block isocyanate groups can also be used for the purpose of the present invention.  [0233] In short, for the purpose of the present invention, a cross-linking functional group may become reactive when decomposed instead of being instantly reactive.  [0234] Any binder having a cross-linking functional group can form a cross-linking structure when heated after application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787